DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 recite: “about 80 to about 90°C”. It is unclear if the measurement provided varies within a whole number or a fraction of a number. The error tolerance of the temperatures is not known and so the term about can be interpreted over a large range of values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2016/0186757 A1) in view of Sugio et al. (US 2017/0246568 A1), hereafter Sugio and Kitchener (US 6,843,836 B2).
Regarding claim 1, Collins discloses a pneumatic system (Fig. 2) installed on a vehicle [0011], the pneumatic system comprising: a compressor (30) that generates compressed air in which oil is entrained; a separation tank (50) that separates the oil from the air prior to the oil being returned to the compressor (Fig. 2).
Collins does not disclose a pneumatic system having an engine cooling system containing an engine coolant that cools an engine of the vehicle, and a heating element located within the separation tank and contacting the oil within the separation tank, the engine coolant flowing through the heating element and the heating element transferring heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil. 
Sugio discloses an engine coolant system containing an engine coolant that cools an engine of the vehicle (40; Fig. 1) and a heating element, the engine coolant flowing through the heating element and the heating element transferring heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil [0029]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the heating element of Sugio to the separator of Collins in order to efficiently separate the oil.
And, Kitchener discloses a pneumatic system (Fig. 4) having a compressor (10) and a separator (13) and further comprising a heating element (43) located within the separation tank and contacting the oil within the separation tank (Fig. 4, line 1-6), and further discloses: “… the dry gas in line 30 could be heated by other means such as passing a loop of the pipe forming line 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the heating element of Kitchener, while incorporating the cooling system of Sugio, to the separator and the system of Collins in order to vaporize the water from the collected liquid.

Regarding claim 2, Collins as modified with Sugio and Kitchener discloses the pneumatic system of claim 1, wherein the temperature of the oil is controlled by the engine cooling system of the vehicle (the heating element of Sugio teaches the oil heated by the cooling system of an engine, while Kitchener discloses the heating element contacting the oil within a separation tank). 

Regarding claim 3, Collins further comprising an oil cooler (76) that cools the oil exiting the separation tank before the oil is returned to the compressor.

Regarding claim 4, Collins discloses the pneumatic system of claim 1, wherein the compressor is an oil-flooded rotary compressor (Fig. 2).

Regarding claim 5, Collins discloses pneumatic system of claim 1, wherein the compressor is driven by a power take-off unit installed on the vehicle [0011].

Regarding claim 6, Collins discloses pneumatic system of claim 1, wherein the engine is the primary power plant of the vehicle [0011].


Regarding claim 8, Collins discloses the pneumatic system of claim 1, the system further comprising a manifold comprising an internal coolant passage) and at least a first regulator of the pneumatic system that is mounted to the manifold in proximity to the internal coolant passage (Kitchener discloses heating element 43 optionally be controlled by a thermostatically operated switch 44 as shown in FIG. 2 sensing the liquid temperature), the engine coolant flowing through the internal coolant passage to transfer heat from the engine coolant to the first regulator (Kitchener also discloses a separator having an option to pass the coolant through the separator or outside the housing as previously described). Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the heating element of Kitchener, while incorporating the cooling system of Sugio, to the separator and the system of Collins in order to vaporize the water from the collected liquid.

Regarding claim 9, Collins as modified with Sugio and Kitchener discloses the pneumatic system of claim 8, wherein the internal coolant passage is fluidically connected to the heating element so that the engine coolant flows through the heating element and the internal coolant passage in series (the separator of Collins having the heating element as disclosed by Kitchener, and using the engine coolant as disclosed by Sugio).

Regarding claim 10, Collins pneumatic system of claim 1, wherein the vehicle is chosen from the group consisting of utility vehicles, service vehicles, municipal vehicles, emergency vehicles, and military vehicles (in paragraph [0011] Collins discloses an application with an internal combustion engine, known to be applied in the claimed vehicles).
Claims 11, 12, 14-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2016/0186757 A1) in view of Sugio et al. (US 2017/0246568 A1), hereafter Sugio and Kitchener (US 6,843,836 B2), and in further view of Lee et al. (US 2017/0016651 A1), hereafter Lee.
	Regarding claim 11, Collins as modified with Sugio and Kitchener, discloses a method of operating the pneumatic system of claim 1 to increase the temperature of the oil, the method comprising: operating the engine to warm the engine coolant; delivering a portion of the engine coolant to the heating element; using the heating element to transfer heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil in the separation tank (as described above). Collins as modified with Sugio and Kitchener does not disclose a method to increase the temperature of the oil in the separation tank in preparation for start-up of the compressor; and then starting the compressor and simultaneously delivering the heated oil from the separation tank to the compressor during start-up of the compressor.
	Lee discloses a compressor (10) having a separator [0021] wherein the temperature of the oil in the separation tank in preparation for start-up of the compressor is increased; and then starting the compressor and simultaneously delivering the heated oil from the separation tank to the compressor during start-up of the compressor (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the starting control of Lee to the system of Collins as modified with Sugio and Kitchener, in order to efficiently perform the separation process. 

Regarding claims 12 and 19, Collins as modified with Sugio, Kitchener and Lee, discloses the method of claim 11, wherein the temperature of the oil is regulated to be approximately equal to the temperature of the engine coolant (since the engine’s coolant is used 

Regarding claims 14 and 21, Collins as modified with Sugio, Kitchener and Lee method of claim 11, wherein the heating element does not use any electrical power as the source of heat.

Regarding claims 15 and 22, Collins as modified with Sugio, Kitchener and Lee method of claim 11, further comprising cooling the heated oil before delivering the heated oil from the separation tank to the compressor so that the heated oil does not exceed a predetermined maximum temperature of the compressor (Collins, paragraph [0012]).

Regarding claims 16 and 23, Collins as modified with Sugio, Kitchener and Lee discloses the method of claim 11, further comprising flowing the engine coolant through an internal coolant passage within a manifold and in proximity to at least a first regulator of the pneumatic system that is mounted to the manifold to transfer heat from the engine coolant to the first regulator. (As previously described, Kitchener discloses heating element 43 optionally be controlled by a thermostatically operated switch 44 as shown in FIG. 2 sensing the liquid temperature, and also having an option to pass the coolant through the separator or outside the housing; column 4, line 27-32). Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the heating element of Kitchener, while incorporating the cooling system of Sugio, to the separator and the system of Collins in order to vaporize the water from the collected liquid.



Regarding claim 18, Collins discloses a pneumatic system (Fig. 2) installed on a vehicle [0011], the pneumatic system comprising: a compressor (30) that generates compressed air in which oil is entrained; a separation tank (50) that separates the oil from the air prior to the oil being returned to the compressor (Fig. 2). 
Collins does not disclose a method of increasing a temperature of oil in the pneumatic system, the method comprising: operating an engine of the vehicle to warm an engine coolant contained in an engine cooling system of the vehicle; delivering a portion of the engine coolant to a heating element located within a separation tank of the pneumatic system that separates oil from air prior to the oil being returned to a compressor of the pneumatic system; using the heating element to transfer heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil in the separation tank prior to starting the compressor; and then starting the compressor and simultaneously delivering the heated oil from the separation tank to the compressor during start-up of the compressor.
	Sugio discloses an engine coolant system containing an engine coolant that cools an engine of the vehicle (40; Fig. 1) and a heating element, the engine coolant flowing through the heating element and the heating element transferring heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil [0029]. 

Collins as modified with Sugio and Kitchener does not disclose a method to increase the temperature of the oil in the separation tank in preparation for start-up of the compressor; and then starting the compressor and simultaneously delivering the heated oil from the separation tank to the compressor during start-up of the compressor.
	Lee discloses a compressor (10) having a separator [0021] wherein the temperature of the oil in the separation tank in preparation for start-up of the compressor is increased; and then starting the compressor and simultaneously delivering the heated oil from the separation tank to the compressor during start-up of the compressor (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the starting control of Lee to the system of Collins as modified with Sugio and Kitchener, in order to efficiently perform the separation process.


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2016/0186757 A1) in view of Sugio et al. (US 2017/0246568 A1), and Kitchener (US 6,843,836 B2), and in further view of Lee et al. (US 2017/0016651 A1) and Gopal (US 9,964,019 B2).
Regarding claims 13 and 20, Collins as modified with Sugio, Kitchener and Lee is silent to a method, wherein the temperature of the engine coolant is about 80 to about 90°C. Gopal discloses the cold start threshold for engine coolant may be based on a normal engine operating temperature (e.g., a range from 190-220 degree F), (column 7, lines 5-15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Gopal in order to effectively separate the oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747